UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4296


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ALTHEA MACK, a/k/a Tee, a/k/a Althea Williams,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Terry L. Wooten, Chief District
Judge. (3:14-cr-00299-TLW-5)


Submitted:   November 30, 2015            Decided:   December 3, 2015


Before MOTZ, AGEE, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Howard W. Anderson III, LAW OFFICE OF HOWARD W. ANDERSON III,
LLC, Pendleton, South Carolina, for Appellant.     Winston David
Holliday, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

        Althea Mack appeals the sentence imposed by the district

court    after    she   pled   guilty       to    conspiracy    to    distribute      and

possess with intent to distribute oxycodone, in violation of 21

U.S.C. §§ 841(a)(1),(b)(1)(C), 846 (2012).                     Counsel has filed a

brief pursuant to Anders v. California, 386 U.S. 738 (1967),

stating that he has found no meritorious grounds for appeal but

raising potential issues regarding the district court’s denial

of Mack’s request to participate in the BRIDGE program and the

reasonableness of her sentence.                   Mack was also advised of her

right to file a pro se supplemental brief, but has not filed a

brief.

        We   review     a   sentence        for    procedural        and    substantive

reasonableness,         applying      “an        abuse-of-discretion         standard.”

Gall v. United States, 552 U.S. 38, 51 (2007).                         If we find no

procedural error, we examine the substantive reasonableness of a

sentence under “the totality of the circumstances.”                            Id.    We

presume      on   appeal       that    a     within-Guidelines             sentence   is

substantively reasonable.             United States v. Louthian, 756 F.3d

295, 306 (4th Cir.), cert. denied, 135 S. Ct. 421 (2014).                             The

defendant can rebut that presumption only “by showing that the

sentence is unreasonable when measured against the 18 U.S.C.

§ 3553(a) factors.”         Id.



                                            2
      We conclude that the district court did not err in denying

Mack’s request to participate in the BRIDGE program because she

was   not    the   sort    of    drug     user      the    program    was       designed     to

assist.      We also conclude that the 24-month sentence imposed by

the district court is reasonable.                  See Gall, 552 U.S. at 51.

      In    accordance      with    Anders,         we    have   reviewed       the   entire

record for any meritorious grounds for appeal and have found

none.       Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform Mack, in writing, of her

right to petition the Supreme Court of the United States for

further review.        If Mack requests that a petition be filed, but

counsel     believes      that     such    a       petition      would     be    frivolous,

counsel     may    move    in    this   court       for    leave     to    withdraw        from

representation.        Counsel’s motion must state that a copy thereof

was served on his client.               We deny counsel’s current motion to

withdraw at this juncture, and deny as moot Mack’s motion for an

expedited decision.             We dispense with oral argument because the

facts   and    legal      contentions      are      adequately       presented        in    the

materials     before      this    court    and      argument       would    not    aid      the

decisional process.

                                                                                   AFFIRMED




                                               3